ORDER

PER CURIAM.
Defendant, Richard O. Barnes, appeals from a judgment entered on a jury verdict finding him guilty of one count of first-degree trafficking, iri violation of section 195.222 RSMo (1996); two counts of possession of a chemical with intent to create a controlled substance or analogue, in violation of section 195.420 RSMo (1996); and one count of possession of drug paraphernalia with the intent to use, in violation of section 195.233 RSMo (1996). The trial court found defendant to be a prior offender and sentenced him to a term of life imprisonment on Count I. It further sen*653tenced him to a term of seven years imprisonment on Counts II and III, and a term of five years imprisonment on Count IV, all to be served concurrently to the sentence imposed on Count I.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).